
	
		III
		112th CONGRESS
		2d Session
		S. RES. 463
		IN THE SENATE OF THE UNITED STATES
		
			May 16, 2012
			Mr. Udall of Colorado
			 (for himself, Mr. Bingaman,
			 Ms. Murkowski, and
			 Mr. Portman) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating May 19, 2012, as
		  National Kids to Parks Day.
	
	
		Whereas the second annual National Kids to Parks Day will
			 be celebrated on May 19, 2012;
		Whereas the goal of National Kids to Parks Day is to
			 empower young people and encourage families to get outdoors and visit the parks
			 of the United States;
		Whereas, on National Kids to Parks Day, individuals from
			 rural and urban areas of the United States can be reintroduced to the splendid
			 National Parks and State and neighborhood parks that are located in their
			 communities;
		Whereas communities across the United States offer a
			 variety of natural resources and public land, often with free access, to
			 individuals seeking outdoor recreation;
		Whereas the people of the United States should encourage
			 young people to lead a more active lifestyle, as too many young people in the
			 United States are overweight or obese;
		Whereas National Kids to Parks Day is an opportunity for
			 families to take a break from their busy lives and come together for a day of
			 wholesome fun; and
		Whereas National Kids to Parks Day aims to broaden the
			 appreciation of young people for nature and the outdoors: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates May
			 19, 2012, as National Kids to Parks Day;
			(2)recognizes the
			 importance of outdoor recreation and the preservation of open spaces to the
			 health of the young people of the United States; and
			(3)calls on the
			 people of the United States to observe the day with appropriate programs,
			 ceremonies, and activities.
			
